Citation Nr: 1731642	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2004 to April 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2013, the Veteran appeared at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  The VLJ who held the 2013 hearing is no longer available so the Veteran was send a letter in February 2017 providing various options to proceed.  In March 2017, the Veteran responded that he did not want another Board hearing and requested consideration of his case on the evidence of record.  The Board will proceed accordingly.  

This case was previously before the Board in February 2015, at which time it was remanded for further development.  Subsequently, an April 2016 rating decision granted an increased evaluation for the lumbar spine to 40 percent, effective July 28, 2011.

Additionally, the April 2016 rating decision granted service connection for left lower extremity radiculopathy associated with that service-connected disability.  The General Rating Formula for Disease and Injuries of the Spine require specific consideration of neurologic manifestations.  See 38 C.F.R. § 4.71a, Note (1) (2016).  As such, the Board finds that the propriety of the rating for the Veteran's left lower extremity radiculopathy is part and parcel of the increased rating for the lumbar spine is part of the Veteran's current appeal.  In short, because of Note (1), the spine issue on appeal includes a claim for an increased rating for radiculopathy.  In light of this, the Board will address the matter of whether a higher rating is warranted for radiculopathy of the left lower extremity in the analysis of the lumbar spine claim below.



FINDINGS OF FACT

1.  During the entire course of the appeal, the competent evidence does not reflect that the Veteran has ankylosis of the spine or Intervertebral Disc Syndrome (IVDS) with incapacitating episodes.

2.  During the entire course of the appeal, the Veteran's radiculopathy of the left lower extremity has been productive of no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), DC 5242-5237 (2016).

2.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124(a), DC 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VA provided the Veteran with a notice letter in September 2011.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded a VA examination in October 2011.  He contended that the examination was inadequate due to the short length of time and the examiner's assessment that he was embellishing his pain.  In response, the Board's February 2015 remand was to afford the Veteran a new examination of his lumbar spine disability and obtain updated VA treatment records.  The Board finds that there has been substantial compliance with this remand, as he was scheduled for a VA examination in March 2016, and VA medical records, dated February 2016, were obtained.  The Board also notes that the 2016 VA spine examination of record did not fully test the spine in accord with all of the notations in § 4.59.  However, the Board finds that this is a moot point because in order to obtain a rating higher than 40 percent the evidence would need to show a form of ankylosis, which by definition in Note (5) below, is when the spine is fixed in flexion or extension.   

As such, the Board will proceed to the merits of the appeal.

Increased Rating Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating for Degenerative Disc Disease of the Lumbar Spine

In a February 2010 rating decision, the Veteran was granted service connection for DDD of the lumbar spine and assigned a 10 percent rating, effective April 27, 2009 using Diagnostic Code 5010-5243.  On July 28, 2011, VA received a VA Form 
21-526b, Supplemental Claim, from the Veteran requested an increased evaluation of his service-connected DDD of the lumbar spine.  Subsequently, the April 2016 rating decision ended the rating under Diagnostic Code 5010-524; and, upon granting the higher rating, it shifted the Diagnostic Code to 5242-5237, effective July 28, 2011.  

The Veteran's back disability is currently rated as 40 percent disabling under Diagnostic Code 5242-5237 for degenerative arthritis of the spine and for lumbosacral strain.  

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) instructs that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The U.S. Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's back disability.

As noted above, to warrant a rating in excess of 40 percent, the evidence must more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, DCs 5235-5242.

In October 2011, the Veteran indicated his lumbar spine disability affected his daily life.  He reported that, at times, he could not get out of bed and needed assistance utilizing the restroom.  He had to be careful not to aggravate his back as it could leave him bedridden for days.  10/19/2011 VA 21-4138 Statement in Support of Claim.

An October 2011 VA examination reflects forward flexion to 20 degrees (with objective evidence of pain at 0 degrees); extension to 0 degrees (with objective evidence of pain at 0 degrees); right lateral flexion to 15 degrees (with objective evidence of pain at 0 degrees); left lateral flexion to 5 degrees (with objective evidence of pain at 0 degrees); right lateral rotation to 20 degrees (with objective evidence of pain at 5 degrees); and left lateral rotation to 15 degrees (with objective evidence of pain at10 degrees).  The Veteran was unable to perform repetitive-use testing.  It was noted that he exhibited histrionic behavior and declined more than two attempts for each range of motion test due to complaints of severe pain and he exhibited marked guarding on second attempts.  The examiner noted that he had functional loss, functional impairment, and/or additional limitation of less movement than normal and pain on movement.  The Veteran reported pain in his left lower extremity.  Upon examination, it was noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  No other neurologic abnormalities were found.  He did not report any flare-ups.  This examination report did not specifically address whether or not the Veteran had ankylosis.  

In the Veteran's April 2012 notice of disagreement contending that his behavior was not hysterical, but rather that he was in much pain.  He also took issue with the fast process of the examination.  4/27/2012 VA 21-4138 Statement in Support of Claim.

At his hearing in June 2013, the Veteran described how quick the examination was and how he was in pain and not faking it as the examiner had indicated in his report.  He also said that the examiner told him to discontinue the repetitive tests and not that he refused to comply with the requests.  6/17/2013 Hearing Testimony, at 3-6.

The Board also reviewed the Veteran's VA treatment records, but they do not reflect a finding of ankylosis. 

A March 2016 VA examination reflects forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 20 degrees; left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees.  The Veteran reported flare-ups that caused him to be bedridden about once a month for two to three days.  He had a single episode that lasted two weeks last year.  He also reported that he could not bend at the waist and pick up objects without severe pain.  Pain was noted on examination, but did not cause functional loss.  The Veteran was unable to complete repetitive use testing due to increased severity of pain.  He was noted to have moderate symptoms of radiculopathy in the left lower extremity.  The report specifically indicates that there was no ankyloses of the spine.  He did not have intervertebral disc syndrome.  No other neurologic abnormalities were found.  

The Board finds the competent and credible evidence weighs against finding of ankylosis (favorable or unfavorable) of the entire thoracolumbar spine.  See October 2011 VA examination report (noting movement in all directional planes); see also March 2016 VA examination report (finding no ankylosis); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis in the context of the spine). 

The Board acknowledges that the Veteran has reported incapacitating episodes of about once a month for two to three days and a single episode that lasted two weeks.  However, the evidence does not show that he has been prescribed bedrest by a physician to treat this disability amounting to at least 6 weeks.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the 40 percent using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board also recognizes the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria.  However, the Board finds that considerations of weakened movement, excess fatigability, incoordination, and pain during flare-ups or over time have been considered in the current 40 percent evaluation.  

Accordingly, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's back disability, as the weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire thoracolumbar spine.  

Increased Rating for Left Lower Extremity Radiculopathy

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  For paralysis of the external popliteal nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis evidenced by foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost, abduction weakened; and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  The Court has stated that although the note preceding § 4.124a directs the claims adjudicator to award no more than a 20 percent disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level.  The Court stated that there was no support for this proposition in the regulation.  Miller v. Shulkin, 28 Vet. App. 376, 380 (2017).

VA has provided some guidance in its Adjudication Manual, M21-1.  Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.

For severe incomplete paralysis, in general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Trophic changes may be seen in severe longstanding neuropathy cases.  Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve, the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.  Id.

The Veteran has been assigned a 20 percent rating for the left lower extremity under Diagnostic Code 8521.  After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity is not warranted.  

At his hearing in June 2013, the reported that he had sciatica in his left leg that ran down his left buttocks and down the hamstring.  6/17/2013 Hearing Testimony, at 14, 22-23.

His October 2011 VA examination reflects normal sensation to light touch affecting the left lower leg/ankle and decreased sensation affecting the foot/toes.  There were normal deep tendon reflexes of the lower left extremity.  Radiculopathy was not diagnosed.  The report reflects no muscle atrophy.  Upon muscle strength testing, the Veteran has 5/5 (normal strength) of the left ankle plantar and dorsiflexion with 4/5 (active movement against some resistance) of the left great toe extension.  10/24/2011 VA Examination.

In test results from November 5, 2012, the Veteran was noted to have paralysis of the lateral popliteal nerve of the left foot that was described as mild to moderate as an active problem.  2/4/2016 CAPRI, at 103.  

At his VA examination in March 2016, he was found to have symptoms of radiculopathy in his left lower extremity associated with the nerve roots L4/L5/S1/S2/S3.  The symptoms were rated as moderate.  He had decreased sensation to light touch affecting the left lower leg/ankle and foot/toes.  There was absent deep tendon reflexes of the lower left extremity.  Radiculopathy was diagnosed.  There was no muscle atrophy.  Muscle strength testing was 5/5 (normal) for ankle plantar/dorsiflexion and great toe extension.  Straight leg raising test reflects negative results.

The Board finds that the totality of the competent evidence does not more nearly approximate severe incomplete paralysis in the left foot.  The Board acknowledges the functional impact of the disability, but finds that the overall evidence weighs against a finding of severe, incomplete paralysis.  In this regard, the competent evidence shows decreased sensory of the lower left extremity and absent deep tendon reflexes of the lower left extremity.  The 2016 VA examiner classified the severity of the left-side radiculopathy as moderate.  The Board finds the evidence supports this assessment.  In this regard, the Veteran did not have atrophy upon either the 2011 or 2016 VA examinations.  Additionally, he had normal deep tendon reflexes of the lower left extremity upon examination in 2011.  The absent deep tendon reflexes show upon examination in 2016 have been contemplated by the moderate, 20 percent rating.  Furthermore, the Board gives weight to normal muscle strength testing.

Accordingly, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent of the left lower extremity.  

ORDER

A rating in excess of 40 percent for DDD of the lumbar spine is denied.

An initial rating in excess of 20 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


